DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to claims 4 and 6, the limitation “a heat conductor is provided between an outer circumferential surface of the wire and an inner circumferential surface of the outer covers.
Based on figures and specification, a heat conductor 90 is provided between an outer circumferential surface of one of the wires such as 20 and an inner circumferential surface of the respective outer 60; not outer covers (two 60).
Therefore, claims 4-6 contains new matters.

Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, the limitations “a plurality of outer covers  into which  the plurality of wires are inserted respectively” and “a clamp that is attached to 
It is not clear that the plurality of wires are inserted respectively one by one in all outer covers or a plurality of outer covers  or  the plurality of wires  each is inserted into respective one of the outer covers, please clarify. 
It is not clear that a clamp that is attached to outer circumferential surfaces of the outer covers or an outer circumferential surface of one of the outer covers, please clarify.

Referring to claims 2-6 and 9,  the whole claim 2 is failing to particularly point out and distinctly claim the subject matter.
The whole claim is lacking to clarify properly clarifying terms and limitation such as a protective tube that encloses an outer circumference of the insulating sheath, herein It is not clear that the insulating sheath refers to one of the wire or each of the wire. 
The claim lacks that all the terms such as a protective tube, a conductive tube, an electromagnetic shield, the core wire.. etc.. in whole claim apply to only one of the wires or each of the wires or the wires (instead of the wire wherein a single protective tube or shield apply to all wires). 
Additionally, the wire refers to each of the wire or one of the wires or may be the wires instead of the wire,.
Similar reason apply to claims 3-6 and 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Murao et al. (US20120261185, hereinafter Murao) in view of Masahiro et al. (JP2012235666, hereinafter Masahiro).
Referring to claim 1, Murao discloses  a wire harness  (see figures 6A- 6B) comprising: 
a plurality of wires each (each of flat cables 2) including a core wire (3) whose transverse cross- sectional shape is a flat shape (abstract states, “A wiring harness includes three single flat cables, each of which has a flat shape in cross section in a width direction and includes a conductor having a flat shape and an insulator with which the conductor is coated), and an insulating sheath covering an outer circumference of the core wire (4); 
a plurality of outer covers (5) into which  the plurality of wires are inserted respectively, wherein the outer covers are independent of each other and each have a flat tubular shape (see figure 6A; note: it is not clear that the plurality of wires are inserted respectively one by one in all outer covers or a plurality of outer covers  or  the plurality of wires  each is inserted respectively one of the outer covers.  ).

Murao fails to disclose a clamp that is attached to s of the outer covers and that is fix the outer covers to a vehicle body.
Masahiro discloses a clamp that is attached to part 17 which locks to the locking hole (not shown) of a vehicle body panel is projected in the 2nd member 16).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Murao to have a clamp on the wire harness as taught by Masahiro in order to the electric vehicle motor and an inverter (not shown) are connected to each other by using the wire harness (paragraph 0020); and wire harness fixed to a vehicle through a vehicle body locking portion provided in the clamp (paragraph 0016 of Masahiro).

Referring to claim 7, Murao  in view of  Masahiro discloses the wire harness according to claim 1, wherein an inner surface of the clamp is provided with a  protrusion for separating two adjacent outer  covers from each other (see Murao  in view Masahiro wherein 21 of clamp 13 between two covers of respective two wires  in in figure 3-4 of Masahiro).

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Murao, Masahiro and  Toyama et al. (US20120305308, hereinafter Toyama).

Referring to claim 4, Murao  in view of Masahiro disclose the wire harness according to claim 1, but fail to disclose wherein a heat conductor that encloses an outer circumference of  (one of) the wires and is made of a material whose heat conductivity is higher than that of an air layer is provided between an outer circumferential surface of the wire and an inner circumferential surface of the outer cover
Toyama discloses wherein a heat conductor (45 in figure 6B; paragraph 0062 states, “The shield member 45 is formed with a braid or a metal film and functions as a heat-transfer member”) that encloses an outer circumference of  (one of) the wires and is made of a material whose heat conductivity is higher than that of an air layer (metal as heat conductor) is provided between an outer circumferential surface of the wire  and an inner circumferential surface of the outer cover(between outer side of  44 and inner side of 46).  

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Murao in view of Masahiro to have  heat conductor as taught by Toyama in order to provide a large contact surface in order to improve heat-release performance and is to provide a wire harness having improved heat release performance which has simple structure and configuration and which can be manufactured at low cost.

Referring to claim 6, Murao in view of Masahiro and Toyama disclose the wire harness according to claim 4, wherein:   the outer  covers are s in which annular protrusions and annular recesses are arranged alternately in a length direction ( the examiner makes official notice that  It is well known  to use corrugated tubes as outer covers in wire harness of vehicle in order to provide further fflexibility and easily bend at corner, and provide longer life span), and 
the heat  conductor is formed such that a space between the outer circumferential surface of (one of) the wire and the inner circumferential surface of the outer  cover(see rejection of claim 4 wherein 45 between 44 and 46 in Toyama).  

Referring to claim 8, Murao in view of Masahiro disclose the wire harness according to  claim 1, -5-New U.S. Patent Application but fail to disclose wherein the outer covers are arranged side-by-side in a thick direction of the outer  covers. 
  Toyama discloses wherein the outer covers are arranged side-by-side in a thick direction of the outer covers (see 46 in figure 6b). 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Murao in view of Masahiro to have  heat conductor as taught by Toyama, this type of arrangement to provide a wire harness with simple structure and easy configuration and which manufactured at low cost.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Murao, Masahiro and  Ichikawa et al. (US20110127084, hereinafter Ichikawa).

Referring to claim 9, Murao in view of Masahiro disclose the wire harness according to  claim 1, wherein:   
the core wire has an oval transverse cross-sectional shape and the outer covers have an oval transverse cross-sectional shape (see oval shape of core wires 3 and covers 5  in figures 6B of Murao), 
Murao in view of Masahiro fail to disclose the  outer covers are arranged side-by-side such that arc portions of the oval shapes are in contact with each other. 
Ichikawa discloses the  outer covers are arranged side-by-side such that arc portions of the oval shapes are in contact with each other (curved 35 of protection covers 29 contact each other in fig. 3).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Murao in view of Masahiro to have  outer covers as taught by Ichikawa, this type of arrangement to provide  a simple and easy way to place wire harness on the vehicle body by mating flat surfaces of outer covers to a flat surface of vehicle body.

 Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847